DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Claims 1, 3, 6, 9, and 13 have been amended. Claims 14-25 remain withdrawn. Claims 1 and 3-13 have been examined.
Response to Arguments/Amendments
Applicant’s 4/8/2021 amendments have overcome the prior rejection under 35 USC § 112, which is withdrawn accordingly.
Applicant’s arguments, see p. 9, filed 4/8/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent 9,442,487 to Ferguson et al.
Applicant's remaining arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
On p. 7 of the remarks, Applicant suggests that step 2A, prong two of the 2019 PEG is satisfied since claim 1 sets forth “a technique for detection of a difference between training datasets for a neural network, which clearly reflects an improvement in the field of neural network (also sometimes referred 
On pp. 7-8 of the remarks, Applicant suggests that the only remaining rejections are based upon 35 USC § 101, and as such, they must provide an inventive concept as discussed in step 2B of the 2019 PEG. However, as indicated below, claims 1 and 3-13 are presently subject to a rejection under 35 USC § 103. Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
2019 PEG: Step 2A – Prong One:
Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they recite subject matter that falls within one of the following groupings of abstract 
The sole independent claim 1 includes limitations that recite an abstract idea. Specifically, claim 1 recites:
An apparatus comprising:
memory to store a first training dataset and a second training dataset; and
logic circuitry to detect a difference between the first training dataset to be used for a neural network and the second training dataset to be used for the neural network, 
wherein the logic circuitry is to cause the second training dataset to be authenticated in response to the detection of the difference, 
wherein the neural network is to assist in an autonomous vehicle or autonomous driving,
wherein the logic circuitry is to detect the difference between the first training dataset and the second training dataset based at least in part on a comparison of one or more characteristics of the first training dataset and the second training dataset, wherein the one or more characteristics comprise pixel luminance.
The foregoing underlined limitations constitute mental processes because the claimed limitations are analogous to an observation/evaluation/judgment/organization that can be performed in the human mind. 
Accordingly, the claim is directed toward at least one abstract idea. 
Furthermore, the dependent claims include limitations that merely further define the abstract idea (and thus fail to make the abstract idea any less abstract) or fail to integrate the abstract idea into a practical application as set forth below.
2019 PEG: Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
An apparatus comprising:
memory to store a first training dataset and a second training dataset; and
logic circuitry to detect a difference between a first training dataset to be used for a neural network and a second training dataset to be used for the neural network, 
wherein the logic circuitry is to cause the second training dataset to be authenticated in response to the detection of the difference, 
wherein the neural network is to assist in an autonomous vehicle or autonomous driving,
wherein the logic circuitry is to detect the difference between the first training dataset and the second training dataset based at least in part on a comparison of one or more characteristics of the first training dataset and the second training dataset, wherein the one or more characteristics comprise pixel luminance.


The limitations involving an apparatus or hardware are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (see MPEP § 2106.05(f)). 
Limiting the abstract ideas to a particular technological environment (such as use on data that is used in a neural network or for autonomous driving) also does not integrate the abstract idea into a practical application (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG, Page 55 and MPEP § 2106.05).
For these reasons, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.

Claims 3-6 recite specific attributes or comparison methods to be used in detecting a difference in the training datasets. None of these recitations preclude the steps from being performed mentally or with pen and paper. Therefore, the limitations of claims 2-6 do not present a practical application or amount to “significantly more” than the claimed abstract idea(s).
Claim 7 recites specific limitations for determining whether data is authentic. None of these recitations preclude the steps from being performed mentally or with pen and paper. Therefore, the limitations of claims 7 do not present a practical application or amount to “significantly more” than the claimed abstract idea(s).
Claim 8 recites a further limitation on the technological environment (convolutional neural networks), which does not integrate the abstract idea into a practical application (as discussed above).
Claim 9 recites that the first training dataset is to be transmitted prior to the second training dataset. Mere data gathering in conjunction with an abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.
Claim 10-13 identify generic hardware (processors and GPUs) which amount to mere instructions to apply the above-noted abstract idea by using a computer to perform the process (see MPEP § 2106.05(f)). 
2019 PEG: Step 2B:
Regarding Step 2B of the Revised Guidance, claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Therefore, claims 1 and 3-13 are ineligible under 35 USC § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “AUROR: Defending Against Poisoning Attacks in Collaborative Deep Learning Systems” to Shen et al. (hereinafter “Shen”) in view of  “Robust Chinese Traffic Sign Detection and Recognition with Deep Convolutional Neural Network” to Qian et al. (hereinafter “Qian”) and U.S. Patent 9,442,487 to Ferguson et al. (“Ferguson”).
Claim 1
Shen teaches:
An apparatus comprising:
memory to store a first training dataset and a second training dataset; and [The first training dataset is the GTSRB dataset of German traffic signs which are images “stored in PPM format.” Storage in this context implicitly includes a memory to hold the data. (Shen at 513, Right Column, Last Paragraph). The second training dataset is the “poisoned” dataset from a malicious user (Shen at 514. Left Column, Fig. 5 and “Attack Strategy” paragraph)]
logic circuitry [Shen teaches the use of hardware (40 CPUs E5-2660, p. 515 Left Column first partial paragraph).] to detect a difference between the first training dataset to be used for a neural network and the second training dataset to be used for the neural network, [“logic….to detect a difference…” is being interpreted in accordance with, e.g., ¶¶ 133-134 of the instant application (including determining a characteristic or feature of each dataset and then determining whether the detected difference in that feature or characteristic is greater than or equal to a threshold value). Detecting a difference involves measuring the difference in indicative features between the datasets and determining if the difference exceeds a threshold (Shen at 514, Right Column, “Identifying Indicative Features”), and the datasets are for use in a convolutional neural network (Shen at 514, Left Column, “Network Architecture” paragraph).]
Shen at 514, Right Column “Identifying Malicious Users” section notes that after detecting a difference in training set data, the data can be authenticated by identifying the malicious users that the data originated from. Because these malicious or adversarial users cause an undesirable negative impact on the training result (Shen at Abstract), data from them is not “from an authorized originator/source” (instant application ¶ 134), and eliminating data from malicious users constitutes an “additional security check or requirement[]” (instant application ¶ 134)]
wherein the neural network is to assist in an autonomous vehicle or autonomous driving. [Shen at p. 516 § 6.2: notes that the traffic sign data set is used to generate models for auto-driving cars, and 514 left column “Network Architecture” notes they use a neural network to process the traffic sign data set]
wherein the logic circuitry is to detect the difference between the first training dataset and the second training dataset based at least in part on a comparison of one or more characteristics of the first training dataset and the second training dataset. [Where the first training dataset is the GTSRB dataset of German traffic signs (Shen at 513, Right Column, Last Paragraph), the second training dataset is the “poisoned” dataset (Shen at 514. Left Column, Fig. 5 and “Attack Strategy” paragraph), and detecting a difference involves measuring the difference in indicative features (the characteristic) between the datasets and determining if the difference exceeds a threshold (Shen at 514, Right Column, “Identifying Indicative Features” dataset).]
Shen does not expressly disclose: wherein the one or more characteristics comprises pixel luminance. However, Ferguson teaches this. [See Ferguson, col. 14, lines 50-54, e.g. “In some cases, the processing system may also compare the received image against training data associated with traffic indicators to classify a particular traffic indicator based on its color, shape, luminance, and text or symbols that may be present on the traffic indicator.”] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s comparison with Ferguson’s luminance comparison in order to assist in classification of image data as suggested by Ferguson (see at least Ferguson, col. 13, lines 63-66).
Claim 3
Shen teaches:
The apparatus of claim 1, wherein the one or more characteristics comprise the pixel luminance and one or more of: result of spectral analysis of input image(s), video and/or audio stream(s), pixel color content, and pixel color depth. [Shen at 513, Right Column, § 4.2 “Dataset” teaches that pixels of an image in a dataset can be transformed into “features.” Shen at 512, Right Column, § 4.1 “Dataset” teaches that pixel color content of an image in a dataset can be transformed into “features.” Shen analyzes these features for “indicative features” (the characteristics). Shen at 514, Right Column, “Identifying Indicative Features”]. Qian also teaches the use of characteristics including the result of spectral analysis of input images. See Qian, at least p. 793, right column, e.g. “In our system, an input RGB image is first converted into a set of binary images by applying a set of pre-set thresholds for each of the R, G and B channels. The motivation for generating multiple binary images from multiple channels is to compensate for the large illumination variability.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s characteristic features with Qian’s spectral analysis in order to provide illumination compensation in object detection in images as suggested by Qian (see at least pp. 791 and 793).

Claim 4
Shen teaches:
Shen teaches this at p. 513, Section 4.2, “Dataset”. The GTSRB is the first training dataset, and the pixels (characteristics) originally represented by an RGB value are processed by a hash function to generate a single floating point value from the compound RGB values a in order to create the “feature” value for that pixel.]
Claim 5
Shen teaches:
The apparatus of claim 4, wherein the logic circuitry is to detect the difference between the first training dataset and the second training dataset based at least in part on a comparison of the first hash value and the second hash value. [Shen at p. 514, Right Column, “Identifying Indicative Features”: as discussed above, the first training data set is the GTSRB, the second training data set is the poisoned data set from a malicious user, the hash values of the RGB pixels are features which are compared, and the difference is detected based on a difference in those features]
Claim 6
Shen teaches:
The apparatus of claim 4, wherein the one or more characteristics of the first training dataset comprise one or more of: pixel color content, pixel color depth, pixel luminance, result of spectral analysis of input image(s), or video and/or audio stream(s). [Shen teaches this at p. 513, Section 4.2, “Dataset”. Pixels originally represented by an RGB pixel color content value are projected into a single floating point value in order to create the “feature” (characteristic) value for that pixel.]
Claim 7
Shen teaches:
Shen at 514, Right Column “Identifying Malicious Users” section notes that after detecting a difference in training set data, the data can be authenticated by identifying the malicious users that the data originated from. Because these malicious or adversarial users cause an undesirable negative impact on the training result (Shen at Abstract), data from them is not “from an authorized originator/source” (instant application ¶ 134)]
Claim 8
Shen teaches:
The apparatus of claim 1, wherein the neural network is to comprise a Convolutional Neural Network (CNN). [Shen at 514, Left Column, “Network Architecture” notes the use of a CNN as the neural network]
Claim 9
Shen teaches submission of both a first a second dataset to the apparatus for processing. Shen does not expressly teach wherein the first training dataset is transmitted to the neural network prior to second training dataset (the ordering of the submission of datasets in Shen is not explicitly documented). 
However Qian, in the same field of endeavor, teaches that a first training dataset is submitted to the apparatus for processing prior to the second training dataset. Qian p. 794, Left Column, § VI.B teaches the first training dataset (the GTSRB pre-training dataset) is submitted for processing prior to the second training dataset (the fine-tune dataset on p. 794, Right Column, § VI.C). Qian further teaches that when training a neural network for autonomous driving, it is desirable to start off with a predefined set of traffic signs as the first dataset, and then fine-tune with additional user collected datasets. Qian at Compare Qian p. 794, Left Column, § VI.B with Shen p. 513, Right Column, “Dataset” section. 
Therefore, it would have been obvious to a person of skill in the art at the time of filing to submit the first training dataset of Shen for processing prior to the second training dataset, because submission of a predefined first training set (such as the GTSRB used as the first training dataset by both Qian and Shen) before a user collected dataset was a known technique to improve similar devices (the neural network training apparatus for autonomous driving of Qian and Shen) in the same way.
Claim 10
Shen teaches:
The apparatus of claim 1, wherein a processor is to comprise the logic circuitry. [Shen at p. 515, Left Column, First Paragraph teaches that the use of a processor comprising the logic].
Claim 12
Shen teaches:
The apparatus of claim 10, wherein the processor is to comprise one or more processor cores. [Shen at p. 515, Left Column, First Paragraph teaches that the use of a processor (the Intel E5-2660). The E5-2660 comprises 10 cores. See Intel® Xeon® Processor E5-1600/E5-2600/E5-4600 v2 Product Families Datasheet, March 2014, p. 12.]
Claim 13
Shen teaches:
The apparatus of claim 1, wherein one or more of: a processor, the logic circuitry, and memory are on a single integrated circuit die. [Shen at p. 515, Left Column, First Paragraph teaches that the use of a processor (the Intel E5-2660). The E5-2660 is on a single integrated circuit die. See Intel® Xeon® Processor E5-1600/E5-2600/E5-4600 v2 Product Families Datasheet, March 2014, p. 13, Second Paragraph]

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Shen, Qian, and Ferguson as applied above, and further in view of “Performance Analysis of GPU-based Convolutional Neural Networks” to Li et al. (hereinafter “Li”).
Claim 11
Shen at p. 515, Left Column, First Paragraph teaches the use of a processor. Shen does not teach that the processor is a Graphics Processing Unit (GPU) having one or more graphics processing cores. 
However, Li, in the same field of endeavor, teaches that the processor can be a GPU having one or more cores. Li p. 67, Right Column, First Full Paragraph (accelerating training using GPUs), p. 69, Left Column, First Two Paragraphs (using a multi-core GPU). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the apparatus of Shen to use a GPU as the processor in order to accelerate the training process of neural networks such as the CNN used by Shen. Li p. 67, Right Column, First Full Paragraph.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121